Order entered November 20, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-00657-CR

                       LISA NICHOLE OPPENHAMMER, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. F-1900140-K

                                            ORDER
       Before the Court is appellant’s November 18, 2019 request for access to the appellate

record in order to file a pro se response to counsel’s Anders brief. Appellant’s request is

GRANTED.

       We ORDER counsel Lawrence Mitchell to send appellant copies of the clerk’s and

reporter’s records and to provide this Court, within FIFTEEN DAYS of the date of this order,

with written verification that the records have been sent to appellant.

       Appellant’s pro se response to the Anders brief is due by January 6, 2020. If appellant

does not file a pro se response by January 6, 2020, the appeal will be submitted upon the brief of

counsel.
       We DIRECT the Clerk to send a copy of this order, by electronic transmission, to

appellate counsel Lawrence Mitchell and to counsel for the State.

       We further DIRECT the Clerk to send a copy of this order, by first-class mail, to:

                      Lisa Nichole Oppenhammer
                      TDCJ# 02267205
                      Lane Murray Unit
                      1916 N. Hwy 36 Bypass
                      Gatesville, TX 76596




                                                    /s/    CORY L. CARLYLE
                                                           JUSTICE